FERGUSON, Circuit Judge,
dissenting:
I dissent because the evidence was insufficient to convict the rank and file crew members of possession with intent to distribute. In addition, the jury’s consideration of the newspaper article demands a new trial.
I. Insufficient Evidence of the Crew Members’ Knowledge.
Even viewing all of the evidence in the government’s favor, a rational trier of fact could not have found the rank and file crew members guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Possession of narcotics with intent to distribute may be based on one of three legal theories: (1) co-conspirator liability; (2) aiding and abetting; or (3) the exercise of dominion and , control over the contraband. United States v. Ramos-Rascon, 8 F.3d 704, 711 (9th Cir. 1993); United States v. Sanchez-Mata, 925 F.2d 1166, 1168 (9th Cir.1991). The government never attempted to prove co-conspira-' tor liability and failed to present sufficient evidence to support the other two theories.
A. Dominion and Control.
The government bore the burden of proving that the crew members (1) knowingly, (2) possessed the cocaine, (3) with an intent to distribute it. United States v. Ocampo, 937 F.2d 485, 488 (9th Cir.1991). Although possession of a large quantity of cocaine alone *1268may be sufficient to infer both knowledge and intent to distribute, the inferences depend on proof of possession—i.e: dominion and control. Id. at 488-489. “Mere proximity to contraband, presence on property where it is found, and association with a person or persons having control of it are insufficient to establish possession.” Sanchez-Mata, 925 F.2d at 1169; United States v. Savinovich, 845 F.2d 834, 837 (9th Cir.1988); United States v. Disla, 805 F.2d 1340, 1351 (9th Cir.1986). “A defendant who constructively possesses narcotics has the ability to assure their production, without difficulty, to a customer.” Ramos-Rascon, 8 F.3d at 712 (quoting Disla, 805 F.2d at 1352 and United States v. Batimana, 623 F.2d 1366, 1369 (9th Cir.1980)).
Thus, other circuits have consistently found that the mere presence of a large bulk of contraband on a ship will not establish the crew members’ knowledge of the contraband. See United States v. Garate-Vergara, 942 F.2d 1543, 1549 (11th Cir.1991); United States v. Vidal-Hungria, 794 F.2d 1503, 1514-1515 (11th Cir.1986); United States v. Bland, 653 F.2d 989, 997 (5th Cir.1981); United States v. Willis, 639 F.2d 1335, 1339 (5th Cir.1981). Rather, as the majority concedes, additional evidence is needed to support conviction. Such evidence might include: suspicious behavior or diversionary tactics, inculpatory statements, obviousness of contraband, absence of equipment necessary for the intended use of the vessel, and a long voyage on a small vessel with a close relationship between captain ,and crew. See Vidal-Hungria, 794 F.2d at 1515 (citing United States v. Cruz-Valdez, 773 F.2d 1541 (11th, Cir.1985)); United States v. Robinson, 843 F.2d 1, 8 (1st Cir.1988).
First, I disagree with the majority that the ■facts of this case support a finding that the rank and file crew members knowingly participated in drug trafficking. The cocaine was hidden inside a secret compartment in two of the ship’s fuel tanks. The cocaine was so well hidden that it took the Coast Guard three days to find it. Unlike the ship’s captain and the chief engineer, the rank and file crew members had no reason to know the configuration or contents of the fuel tanks. The parties stipulated that the weight of cocaine in lieu of fuel caused no noticeable difference in the depth at which the ship rode in the water or in the amount of time it took the ship to roll from side to side. Despite extensive government testing, no traces of cocaine were found on the crew members’ clothes or belongings. The lack of the DEA agent’s “surprise” at these test results does not qualify as expert opinion and cannot be considered evidence. Finally, the fact that certain crew members exchanged glances, shook their heads, or gave looks of resignation is understandable given that they had been confined and under surveillance by armed, foreign authorities for three days.
Secondly, and more importantly, I dissent because the majority has stretched the “suspicious behavior/diversionary tactics” factor beyond recognizable bounds. Contrary to the majority’s suggestion, United States v. Garate-Vergara, 942 F.2d 1543 (11th Cir.1991), does not stand for the proposition that lack of cooperation can be used against criminal defendants. In that case, crew members actively tried to hamper the authorities’ investigation by throwing duffel bags containing cocaine overboard. Id. at 1546. Tellingly, even this evidence was insufficient to convict all of the crew members. Id. at 1549-50. Similarly, in United States v. Sandoval, 787 F.Supp. 275 (D.Puerto Rico 1992), although the court cited the crew’s failure to respond to radio or loud hailer communications (transmitted in both Spanish and English), it did so in connection with noting that the defendants had changed course and attempted to evade the authorities. Thus, the cases relied on by the majority involved affirmative, evasive action. We must keep in mind Justice Cardozo’s observation that a principle tends to “expand itself to the limit of its logic.” If the crew member’s alleged “lack of cooperation” can be used against them, why not a refusal to confess? The majority has set new and dangerous precedent.
Moreover, the fact that crew members did not respond to a request made in a foreign language can hardly be deemed lack of cooperation. Viewing the evidence in the government’s favor, the most that can be inferred is that the crew knew that they were not on a fishing trip. There is still no particularized *1269evidence indicating that the crew knew that the ship contained cocaine, that they exercised dominion and control over the cocaine, or that they intended to distribute the cocaine.
B. Aiding and Abetting.
Aiding and abetting liability requires that the defendant “in some sort associate himself with the venture, that he participate in it as in something that he wishes to bring about, that he seek by his action to make it succeed.” Sanchez-Mata, 925 F.2d at 1169 (quoting Nye & Nissen v. United States, 336 U.S. 613, 619, 69 S.Ct. 766, 93 L.Ed. 919 (1949)). “Mere participation in a criminal venture is not enough; the government must also show that the defendant intentionally assisted in the venture’s illegal purpose.” Ramos-Rascon, 8 F.3d at 711 (quoting United States v. Vasquez-Chan, 978 F.2d 546, 552 (9th Cir.1992) and United States v. Disla, 805 F.2d 1340, 1352 (9th Cir.1986)).
As with possession, the mere presence of a large quantity of narcotics on the vessel is insufficient to establish a crew members’ knowledge of the contraband in an aiding and abetting ease. See United States v. Steuben, 850 F.2d 859, 869 (1st Cir.1988). Because the government has failed to present sufficient evidence that the crew members were aware of the presence of cocaine on board the Nataly I, see Section I.A. supra, no rational juror could convict them of aiding and abetting the distribution of the cocaine. The crew members’ convictions should therefore be overturned.
II. The Newspaper Article.
Jury deliberations began on Friday. That Sunday, the San Diego Union Tribune published an article entitled Colombian held in wake of ’95 drug haul with San Diego link. The article opens by stating that “[w]hen the U.S. Navy and Coast Guard seized a record 12 tons of cocaine last summer aboard a Panamanian fishing vessel that was later towed to San Diego, the only people taken into custody were the boat’s ten crew members.” The article then reports the arrest in Panama of Jose Castrillon, the owner of the Nataly I, for exporting cocaine into the United States and Europe. The article next describes the search of the Nataly I and the crew members’ arrest and states that “[i]n-formation developed in San Diego played a major role in the arrest of Castrillon.” The article then links Castrillon to the Cali cartel, describes U.S. efforts to indict him, and quotes a special agent in charge of the San Diego DEA office as saying that “he had not been involved in the interrogation of the 10 crew members of the Nataly I and could not say whether they had shed much light on Castrillon.”
The article was brought to the district court’s attention on Monday morning before jury deliberations began. The trial court denied defendants’ motion for mistrial and called in the jury. Rather than discuss the article, the trial court instructed the jury that “anything you may have seen or heard when the court was not in session is not in evidence. That would include any outside activities. Remember, the Court instructed you to not pay attention to any press, media, newspaper accounts.”
After the trial, the court polled the jurors to determine whether they had seen the article. Four jurors had read the article, one read the headline, another saved the article to read after the trial, and six had not seen the article at all. The trial court’s questioning also revealed that, during deliberations, one juror mentioned that an article concerning the case had been printed in the Sunday paper, but did not discuss the substance of the article.
A. Juror Misconduct.
Jury exposure to news articles regarding the case may deprive defendants of their Sixth Amendment rights to confrontation, cross-examination and assistance of counsel. Lawson v. Borg, 60 F.3d 608, 612 (9th Cir.1995) (citing Dickson v. Sullivan, 849 F.2d 403, 406 (9th Cir.1988)). Defendants are entitled to a new trial if there is a “reasonable possibility that the extrinsic material could have affected the verdict.” Marino v. Vasquez, 812 F.2d 499, 504 (9th Cir.1987) (quoting United States v. Vasquez, 597 F.2d 192, 193 (9th Cir.1979)) (emphasis in original). This is generally true where the outside material relates to a material aspect of the case and there exists a direct and rational connec*1270tion between- it and the prejudicial jury conclusion. . United States v. Bagnariol, 665 F.2d 877, 885 (9th Cir.1981).
In the present case, the agent in charge of the DEA office stated that he did not know whether the crew members shed “much” light on Castrillon. This implies that the crew did shed some light on Castrillon. The further depiction of Castrillon as a major link in the Cali Cartel would logically lead jurors to believe that, if the crew had provided information leading to his arrest, they must also have known that he was a trafficker. This directly relates to the pivotal issue of the crew members’ knowledge of the existence of cocaine on the Nataly I.
The government has failed to show that this error was harmless beyond a reasonable doubt. See, e.g., Hughes v. Borg, 898 F.2d 695, 700 (9th Cir.1990); United States v. Caro-Quintero, 769 F.Supp. 1564, 1573 (C.D.Cal.1991). As discussed above, there was a paucity of evidence establishing the crew members’ knowledge of the cocaine. See Caro-Quintero, 769 F.Supp. at 1574. This bit of extraneous evidence may well have tilted the balance against the defendants. Defendants are therefore entitled to a new trial.
B. Prosecutorial Misconduct.
The DEA chiefs statements to the press also constitute prosecutorial misconduct. This Court has recognized that “[wjhile we use the term ‘prosecutorial’ misconduct, this label encompasses actions of government agents for which the ‘prosecution’ must account.” United States v. de Cruz, 82 F.3d 856, 868 (9th Cir.1996) (finding prosecutorial misconduct for actions of INS special agent). The DEA agent was a high ranking official involved in the investigation of this case. The prosecution can rightfully be held accountable for his actions.
The district court’s error undermines one of the most fundamental tenets of our justice system: that a defendant’s conviction be based only on evidence presented at trial. The error is arguably one that is so fundamental and so defies meaningful review that automatic reversal is required. See United States v. Noushfar, 78 F.3d 1442 (9th Cir.1996), as amended by 140 F.3d 1244 (9th Cir.1998).
Moreover, although we generally presume that jurors obey the district court’s instructions to ignore improper remarks, the jurors in this ease did not. Therefore, the government’s error was not ameliorated by the district court’s curative instruction and the crew members were prejudiced by the state-' ments. A mistrial should be granted.